Citation Nr: 1820946	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for depression.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for cervical strain.

5. Entitlement to service connection for irritable bowel syndrome (IBS).

6. Entitlement to service connection for susceptibility to lung congestion/lung condition.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Oakland, California, respectively.  The claims file is now in the jurisdiction of the Oakland RO.

In July 2017, a videoconference hearing was held before the undersigned; a transcript is of record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of any additional evidence received after the hearing, and the record was held open for 90 days; he submitted additional evidence in October 2017.

The issue of service connection for cervical strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. During his July 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his representative, that he was withdrawing his appeal for entitlement to service connection for depression.

2. During his July 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his representative, that he was withdrawing his appeal for entitlement to service connection for susceptibility to lung congestion/lung condition.

3. Resolving reasonable doubt in the Veteran's favor, allergic rhinitis is related to service.

4. Resolving reasonable doubt in the Veteran's favor, headaches are related to service.

5. The Veteran has irritable bowel syndrome, a medically unexplained chronic multi-symptom illness.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for depression have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for susceptibility to lung congestion/lung condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for service connection for allergic rhinitis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

5. The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeals for entitlement to service connection for depression and susceptibility to lung congestion/lung condition; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to service connection for depression and susceptibility to lung congestion/lung condition, and they are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required for these claims for service connection for allergic rhinitis, headaches, and IBS.

Service Connection Claims

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

In the instant case, the record reflects the Veteran had service in support of Operation Desert Shield/Desert Storm.  See Certificate of Release or Discharge from Active Duty.  The Veteran has a period of service that meets the first requirement for presumptive service connection under the provision noted above.

I. Allergic Rhinitis

The Veteran contends he has allergic rhinitis that is related to service, to include to his service in the Persian Gulf.


On his July 1989 Report of Medical History at entrance, the Veteran reported a history of pollen allergies and hay fever; however, his Report of Medical Examination at the same time did not note allergies.  Thus, he is entitled to the presumption of soundness on entry in service, which may only be rebutted by clear and unmistakable evidence of preexistence.

On November 2009 VA examination, the Veteran reported allergic rhinitis.  The examiner noted that this began in childhood but did not provide any further information.

In a September 2017 medical opinion, the Veteran's former private doctor noted that she treated him from June 1997 to February 2010 for his allergic rhinitis.  She noted his history of exposure to pollutants created by burning of oil in oil fields during his deployment, opining that his allergic rhinitis may be at least in part related to his military service.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for allergic rhinitis.  In summary, the Veteran currently has a diagnosis of allergic rhinitis.  As to the remaining element, the preponderance of the evidence, the September 2017 private medical opinion, supports a finding that allergic rhinitis is related to service.  After careful review of the probative opinion evidence, the Board grants service connection for allergic rhinitis.

II. Headaches

The Veteran contends he has headaches that are related to service, to include to his Persian Gulf service.

On his July 1989 Report of Medical History at entrance, the Veteran reported frequent or severe headaches; however, his Report of Medical Examination at the same time did not note headaches.  Thus, he is entitled to the presumption of soundness on entry in service.

On November 2009 VA examination, the Veteran reported experiencing three different types of headaches.  The examiner stated the headaches were multifactorial, and that his migraine headaches started in childhood and increased during service.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for headaches.  In summary, the Veteran currently has a diagnosis of headaches.  As to the remaining element, the preponderance of the evidence, the November 2009 VA opinion, supports a finding that they worsened due to service.  After careful review of the probative opinion evidence, the Board grants service connection for headaches.

III. Irritable Bowel Syndrome

The Veteran contends he has irritable bowel syndrome due to service, to include due to his service in the Persian Gulf.

The Board notes that the Veteran's medical records indicate a diagnosis of IBS, as does his November 2009 VA examination.

Based on the medical evidence, the Board finds that he has IBS, a medically unexplained chronic multi-symptom illness, which is presumptively service-connected in light of the Veteran's service in the Persian Gulf War.


ORDER

The appeal for entitlement to service connection for depression is dismissed.

The appeal for entitlement to service connection for susceptibility to lung congestion/lung condition is dismissed.

Service connection for allergic rhinitis is granted.

Service connection for headaches is granted.

Service connection for irritable bowel syndrome is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.

The Veteran contends his cervical strain is related to service.  The Board finds that a new VA examination is needed, as an etiological opinion has not previously been provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the cervical strain on appeal.

2. After completing directive (1), the AOJ should request opinions with examinations from the appropriate VA medical professional to determine the nature and likely etiology of the Veteran's cervical strain.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Is the diagnosed cervical spine disability at least as likely as not (a 50% or higher degree of probability) related to the Veteran's service?  It is requested that the rationale for the opinion include some discussion of the Veteran's testimony about moving and lifting heavy objects during service and his conceded exposure to environmental hazards in the Persian Gulf.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


